Title: To George Washington from Edward Church, 12 August 1791
From: Church, Edward
To: Washington, George

 

May it please Your Excelency
Bourdeaux 12th Augst 1791

Impressed with the warmest gratitude for the honor of being remembered by you in the nomination of Consuls, and no less grateful for the singular favor thereby conferred on myself and family; more particularly in your having proposed an healthful pleasant Country for our residence, which at the same time held out the most flattering prospects of other advantages from the valuable and important exports from the United States of Amca to Bilboa: I made no delay after the receipt of my commission and orders to embark with my family for this port, there being no probable prospect of an opportunity from Savannah of a more direct conveyance. In considering also the multifarious duties of a Consul as prescribed by the Honble the Secretary of State, with other incidental Calls from my fellow Citizens equally obligatory, that wou’d probably frequently have occurred and of course occupied a large portion of my time, and attention, I will own, that my confidence in a competent reward from my Country was greatly confirmed, and was therefore no small additional incitement to my proceeding immediately, and without hesitation with my family, to the place of my destination.
Finding on our arrival here that the dangerous indisposition of one of my daughters would probably detain me at least a few weeks; and being greatly alarmed by frequent intimations purporting that no Consu⟨ls⟩ from any nation were admitted as such at Bilboa; I wrote to the American Minister at the Court of Madrid for information on this subject, preparatory to the sending forward my Commission to obtain his Catholic Majestys sanction thereto; Mr Carmichael kindly honoured me with an immediate answer, unfortunately confirming the report; Copies of which I have taken the liberty to transmit to your Excellency; and to his Honor, the Secretary of State.
Still conscious of the favor intended, the disappointment is not more painful to me, than the idea of again presuming to present myself to your Excellency as an humble Petitioner; and the more, lest by seeming to represent an act of benevolence as the cause, though involuntary, of new and aggravated misfortunes, I shou’d appear to be ungrateful; and rather than hazard the possibility of appearing to be guilty of what I most abhor,

I wou’d most assuredly have concealed the most fatal consequences of such an event, provided they wou’d have affected me alone; but when the fate of a much loved Wife, four daughters, one Son, and other dependents, hangs on the same thread; I dare not be governed by my feelings; and therefore consider myself indissolubly bound to inform your Excellcy, that a compliance with my duty, and a ready obedience to orders, with the indulgence at the same time of my own inclinations, were the joint causes of my removal from America; the which decently to accomplish, with ⟨a⟩ large family, necessarily required such exertions as have exhausted all my resources; and now, when arrived at the door, I am not permitted to enter, nor have I the means remaining to return home; nor object of support left to invite me thither.
I conceive it as unnecessary, as it wou’d be difficult, to describe all that I must naturally feel, and fear, upon such an occasion; but beg leave to hope, if any excuse can possibly be admitted for presuming to reiterate my application to your Excellency, that it may be found in the magnitude of the dangers which hang over me, and in the feelings of a fond Husband, and Father, in such a critical situation.
With ardent and unremitted prayers for the long continuance of your life and health, for the publick Weal, I humbly beg leave to subscribe myself. May it please your Excellency. Your Excellency’s ever faithful and most devoted Servant

Edwd Church

